Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 10/25/2021, the following has occurred: claims 21, 22, and 27 have been amended.  Now, claims 21-27 are pending. Because claim 22 was canceled in the response filed 03/19/2021, this cancelation is reflected in the Examiner’s Amendment set forth below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lai King Tee on 03/09/2022.

The application has been amended as follows: 
	
(Currently Amended) A personal mobile health management system comprising: a 
mobile application running on a mobile device;
	a personal health/medical record for at least one person including data that is 
of caregivers of said person, storing or receiving information related to said personal health/medical record;
	an interface for connecting to a plurality of physically distinct sensors wherein said sensors include vital signs sensors and environmental sensors, and
	said mobile application is further comprised of a plurality of collaboration/synchronization modules comprising:
	a synchronization function to synchronize data included in said personal health/medical record said person between said mobile application running on said mobile device and person, 
	an update function to receive personal health data updates to said personal health/medical record stored on said mobile device, wherein said update to said /medical record directly to a plurality of said connected devices of the caregivers of said person update /medical record mobile 
	an alert function to generate a personalized alert based on the received personal health data of said person compared to thresholds and conditions configured on the mobile device, and based on escalating alert levels associated with associated with more serious conditions, wherein the lowest level alert is a reminder, 
	a permissions/access management function to add, delete, allow, and enable or deny receiving of data in said personal health/medical record to said plurality of connected devices, 
	an integration/synchronization function to exchange health conditions, data, and instructions between said plurality of connected sensors, and devices installed on or connected to said mobile device, and the data received from the plurality of connected devices 
	an input/message function to enable entry of new messages or reminders into said mobile
application running on said mobile device for input into said integration/synchronization function, 
a plurality of sensors worn by multiple, different people, and collects measurement data for storing /medical records of each person, 
	wherein the plurality of connected devices of the [a] plurality of of said person receive and store to the plurality of connected devices of the plurality of of said person and enable each of the plurality of connected devices of the plurality of caregivers of said person respective connected of the plurality of caregivers when preauthorized by a device with administrator privilege, 
	wherein a caregiver can be one of a person’s family member, a community member, a professional caregiving person, a staff at the elderly care facility, a medical assistant, a medical technician, a nurse, a physician, a specialist, an administrator, and/or a social worker, 
	wherein said encrypted record data is transmitted from said mobile device and a first plurality connected devices of the plurality of caregivers of said person plurality connected devices of the plurality of of said person directly, without being transmitted through any intermediary server devices.
22.	(Canceled)
(Currently Amended) A personal mobile health management system of claim 21 wherein
privacy and access configuration can be adapted 
caregivers, and to ensure the access to an .
(Previously Presented) The personal mobile health management system of claim 21, further comprising connectivity, extension, and synchronization with a distributed computing 
(Previously Presented) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 21 further comprising, the entry and updating of vital signs, health related information, proximity information between patient and at least one of connected devices of any members of the care group and other source of potential care, medical record information, appointment information, patient symptom and condition report information, and a plurality of available connected sensors and devices to provision immediate care services to said person, and the automated adjustment of connected environmental and patient devices.
(Currently Amended) The method of claim 25, further comprising the connection/synchronization of at least one other device of a member of a care provider group for said person on said mobile health management system, and said plurality of available connected devices, to provision immediate care services to said person via other connected and synchronized said personal health records on the devices of users/members of said persons care groups.
[AltContent: connector](Previously Presented) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 21 further comprising, the connection/synchronization of at least one other device of a member of a care provider group for said person on said mobile health management system, and a plurality of available connected devices to provision immediate care services to said person via other connected and synchronized said personal health records on the devices of users/members of said persons care groups.
(Previously Presented) The system of claim 21, further comprising a user privilege hierarchy starting with an administrator first who determines the privilege level of each user in a group and access 
(New) A personal mobile health management system of claim 21, wherein said personal health record is accessible by said caregiver groups and said caregiver groups are in constant communication with said person via mobile application, which provides a platform for rapid updates to said person's personal health record and said platform allows members to seamlessly contact said person via phone, text and video calls simultaneously within said platform wherein said personal health record system can be connected to the official electronic medical records at the professional providers' system in which said personal health record system has an API interface to various official documents.
(New) A personal mobile health management system of claim 21 wherein power, computation and transmission bandwidth consumption of said mobile device is optimized through the distribution and sharing of data processing workload, among sensor modules, mobile devices, and/or hub (gateway), and/or other computing devices.
(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 21, further comprising:
tracking of patients with Dementia using GPS and Bluetooth connection to the hub,
alerting the caregivers in the group when the patient has wandered too far from home or care center; and 
showing the location of the patient to the caregivers in the group.
(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 21, further comprising:
recording of pain conditions; and 
alerting patient in various form wherein text, voice or video messages pre-recorded by family or friends which are scheduled, to manage activities to help reduce pain.
(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 21, further comprising:
detecting of sleep apnea through the monitoring of blood oxygen concentration SpO2 levels, and
alerting patient or family upon detection.
(New) A personal mobile health management system of claim 21 wherein configuration, scheduling of pre-recorded text, voice or video messages by family and friends, as reminders for various purposes.
(New) A personal mobile health management system comprising: a 
mobile application running on a mobile device;
a personal health/medical record for at least one person including data that is encrypted and stored on said mobile device running said mobile application;
a plurality of connected mobile devices of caregivers of said person, storing or receiving information related to said personal health/medical record;
an interface for connecting to a plurality of physically distinct sensors wherein said sensors include vital signs sensors and environmental sensors, and
said mobile application is further comprised of a plurality of collaboration/synchronization modules comprising:
a synchronization function to synchronize data included in said personal health/medical record of said person between said mobile application running on said mobile device and said plurality of connected devices of caregivers of said person, 
an update function to receive personal health data updates to said personal health/medical record stored on said mobile device, wherein said update to said personal health/medical record is sent in real-time directly to a plurality of said connected devices of the caregivers of said person, as the said update of the personal health/medical record is stored on the said mobile device,

a permissions/access management function to add, delete, allow, and enable or deny receiving of data in said personal health/medical record to said plurality of connected devices, 
an integration/synchronization function to exchange health conditions, data, and instructions between said plurality of connected sensors, and devices installed on or connected to said mobile device, and the data received from the plurality of connected devices, and 
an input/message function to enable entry of new messages or reminders into said mobile application running on said mobile device for input into said integration/synchronization function,
wherein the plurality of connected devices of the plurality of caregivers of said person receive and store the encrypted record data in a distributed architecture and enable access to  devices of other caregivers of the plurality of caregivers when preauthorized by a device with administrator privilege, 
wherein a caregiver can be one of a person’s family member, a community member, a professional caregiving person, a staff at the elderly care facility, a medical assistant, a medical technician, a nurse, a physician, a specialist, an administrator, and/or a social worker, 
wherein said encrypted record data is transmitted from said mobile device and a first plurality of the connected devices of the plurality of caregivers of said person to a second plurality of the connected devices of the plurality of caregivers of said person directly, without being transmitted through any intermediary server devices.
(New) A personal mobile health management system of claim 35 wherein privacy and access configuration can be adapted .
(New) The personal mobile health management system of claim 35, further comprising connectivity, extension, and synchronization with a distributed computing system on a private or secure computing environment to backup, aggregate data and extend the processing capacity of said personal mobile health system.
(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 35 further comprising, the entry and updating of vital signs, health related information, proximity information between patient and at least one of connected devices of any members of the care group and other source of potential care, medical record information, appointment information, patient symptom and condition report information, and a plurality of available connected sensors and devices to provision immediate care services to said person, and the automated adjustment of connected environmental and patient devices.
(New) The method of claim 38, further comprising the connection/synchronization of at least one other device of a member of a care provider group for said person on said mobile health management system, and said plurality of available connected devices, to provision immediate care services to said person via other connected and synchronized said personal health records on the devices of users/members of said persons care groups.
[AltContent: connector](New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 35 further comprising, the connection/synchronization of at least one other device of a member of a care provider group for said person on said mobile health management system, and a plurality of available connected 
New) The system of claim 35, further comprising a user privilege hierarchy starting with an administrator first who determines the privilege level of each user in a group and access to certain document and information of any other individual user in the group, next a patient/client's family with a default privilege limited to the access of a client's own document, records and other information and a super client having a highest access privilege for all records of their own clients at a care facility.
(New) A personal mobile health management system of claim 35, wherein said personal health record is accessible by said caregiver groups and said caregiver groups are in constant communication with said person via mobile application, which provides a platform for rapid updates to said person's personal health record and said platform allows members to seamlessly contact said person via phone, text and video calls simultaneously within said platform wherein said personal health record system can be connected to the official electronic medical records at the professional providers' system in which said personal health record system has an API interface to various official documents.
(New) A personal mobile health management system of claim 35 wherein power, computation and transmission bandwidth consumption of said mobile device is optimized through the distribution and sharing of data processing workload, among sensor modules, mobile devices, and/or other computing devices.
(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 35, further comprising:
tracking of patients with Dementia using GPS and Bluetooth connection to a mobile device, 
alerting the caregivers in the group when the patient has wandered too far from home or care center; and 

(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 35, further comprising:
recording of pain conditions; and 
alerting patient in various form wherein text, voice or video messages pre-recorded by family or friends which are scheduled, to manage activities to help reduce pain.
(New) A method to manage personal health of a person with or without an existing health condition using the mobile health management system of claim 35, further comprising:
detecting of sleep apnea through the monitoring of blood oxygen concentration SpO2 levels, and
alerting patient or family upon detection.
47.	(New) A personal mobile health management system of claim 35 wherein configuration, scheduling of pre-recorded text, voice or video messages by family and friends, as reminders for various purposes.

Allowable Subject Matter
Claims 21 and 23-47 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 21-46 distinguish over the prior art is the inclusion of the combination of limitations of a mobile device running a mobile application including the particular combination of recited functionalities, in real-time communication with a plurality of caregiver devices and that updates and exchanges personal health information with the caregiver devices directly, and without passing through any intervening server devices, as data in the mobile device is updated in the particular manner recited in the claims.  The closest prior art (Carty, Hinkamp, Bell) describes a mobile device that stores and updates health information and caregiver devices that receive data and alerts regarding the individual’s mobile device.  However, the prior art does not teach the particular combination of recited elements as recited in the claims. Spiegel, US Patent Application Publication No. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626